Title: From George Washington to Major General Robert Howe, 11 March 1780
From: Washington, George
To: Howe, Robert


          
            Dr Sir
            Hd Qrs Morristown Mar. 11th 80
          
          I have received Intelligence & from a person who thinks himself well informed, that the enemy have it in contemplation to pay us a visit (& in a very short time) at this Post. At the sametime that I discredit the report (at least with respect to time) I do not despise the information especially as our circumstances, & some appearances with them are not opposed to the measure.
          The effect I wish this communication to have upon you, is, to be as well informed as possible of every movement within the enemy’s lines; particularly with respect to the Assembling of Troops & Horses—& the reparation of Boats & Carriages—an Acct of which you will immediately transmit to me, & prepare with Poors Brigade & such troops as can be spared from the Point to make a forward movemt towards Kings bridge either to take the enemy in reverse, or keep them in check. Their movement in force only is to govern yours & sufficient attention is to be paid to your Works. You will readily perceive that the design of this manœuvre is to induce the enemy to look back to their rear if the Camp near Morris should be their object. In haste for I did not know of the present conveyance five minutes ago I am Dr Sir—Yr Obt & Affecte Sert
          
            Go: Washington
          
        